NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-3722-17T4
                                                                    A-4018-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

NEIT N. FIGUEREO-RODRIGUEZ,

     Defendant-Appellant.
______________________________

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JEAN C. GONZALEZ-ROSARIO,

     Defendant-Appellant.
______________________________

                   Submitted June 30, 2020 – Decided September 2, 2020

                   Before Judges Messano and Vernoia.
            On appeal from the Superior Court of New Jersey, Law
            Division, Middlesex County, Indictment No. 15-05-
            0613.

            Joseph E. Krakora, Public Defender, attorney for
            appellant Neit N. Figuereo-Rodriguez (Lisette L.
            Guzman, Designated Counsel, on briefs).

            Joseph E. Krakora, Public Defender, attorney for
            appellant Jean C. Gonzalez-Rosario (Jaime B. Herrera,
            Assistant Deputy Public Defender, of counsel and on
            the brief).

            Christopher Kuberiet, Acting Middlesex County
            Prosecutor, attorney for respondent (David M. Liston,
            Special Deputy Attorney General/Acting Assistant
            Prosecutor, of counsel and on the briefs).

PER CURIAM

      In these appeals, which we calendared back-to-back and now consolidate

for the purpose of issuing a single opinion, codefendants Neit N. Figuereo -

Rodriguez (Figuereo-Rodriguez) and Jean C. Gonzalez-Rosario (Gonzalez-

Rosario) appeal from their respective convictions and sentences for various

conspiracy, drug, and financial facilitation offenses. Having reviewed their

arguments, the record, and the applicable legal principles, we affirm.

                                       I.

      On February 13, 2013, Perth Amboy police arrested defendants after

observing a plastic bag of suspected cocaine on the center console of a vehicle


                                                                         A-3722-17T4
                                       2
in which Gonzalez-Rosario sat in the driver's seat and Figuereo-Rodriguez sat

in the front passenger seat.       A subsequent search of Gonzalez-Rosario's

residence, a one-room apartment in a house in front of which the vehicle was

parked, revealed an additional quantity of cocaine and other drug-related

equipment and paraphernalia.

         In a nine count indictment, a grand jury jointly charged defendants with

the following five offenses based on the evidence seized from the vehicle:

second-degree conspiracy to possess a controlled dangerous substance (CDS),

cocaine, and to possess cocaine with intent to distribute, N.J.S.A. 2C:5 -2,

N.J.S.A. 2C:35-10(a)(1), and N.J.S.A. 2C:35-5(a)(1) (count one); third-degree

possession of CDS, cocaine, N.J.S.A. 2C:35-10(a)(1) (count two); second-

degree possession of CDS, cocaine, with intent to distribute, N.J.S.A. 2C:35-

5(b)(3) (count three); possession of CDS, cocaine, with intent to distribute

within 1000 feet of school property, N.J.S.A. 2C:35-7 (count four); and third-

degree financial facilitation of criminal activity, N.J.S.A. 2C:21-25(a) (count

nine).

         Based on the evidence seized from his home, the indictment separately

charged      Gonzalez-Rosario    with   four   additional   offenses:   first-degree

maintaining a CDS production facility, N.J.S.A. 2C:35-4 (count five); third-


                                                                            A-3722-17T4
                                         3
degree possession of CDS, cocaine, N.J.S.A. 2C:35-10(a)(1) (count six);

second-degree possession of CDS, cocaine, with intent to distribute, N.J.S.A.

2C:35-5(a)(1) and N.J.S.A. 2C:35-5(b)(2) (count seven); possession of CDS,

cocaine, with intent to distribute within 1000 feet of school property, N.J.S.A.

2C:35-7 (count eight).

      At trial, the State presented Perth Amboy police detective David Guzman

and two police officers involved in defendants' arrests, the search of the vehicle,

and the search of Gonzalez-Rosario's apartment.        The State also presented

Gonzalez-Rosario's landlord, who testified about his occupancy of the

apartment, and Middlesex County Prosecutor's Office detective Joseph

Celentano, who testified as an expert in the areas of manufacturing, packaging,

and distribution of cocaine. Defendants did not present any witnesses.

      The trial evidence showed that on February 13, 2013, Gonzalez-Rosario

had resided for about a month in a one room apartment on Gordon Street in Perth

Amboy. On that date, detective Guzman planned to search the apartment and

Gonzalez-Rosario's vehicle, and he and other officers were stationed nearby to




                                                                           A-3722-17T4
                                        4
monitor the address. 1 After seeing no sign of Gonzalez-Rosario or his vehicle

at the home, detective Guzman drove around the area looking for him.

      Detective Guzman saw Gonzalez-Rosario and Figuereo-Rodriguez in a

white Mercedes-Benz parked at a Perth Amboy fast-food restaurant. He saw

Figuereo-Rodriguez get out of the car, briefly meet with another male, and get

back into the car. Defendants drove out of the parking lot, but detective Guzman

did not follow the vehicle because he feared detection.        Instead, detective

Guzman returned to the area of the Gordon Street home, where he waited with

the other officers who were stationed nearby.

      Approximately one or two hours later, Gonzalez-Rosario and Figuereo-

Rodriguez arrived outside the home in the white Mercedes-Benz. Gonzalez-

Rosario exited the front driver's side seat, went into the home for a "couple [of]

minutes," and returned to the vehicle's driver's seat. Detective Guzman and the

other officers converged on the vehicle. As he looked into the driver's side of

the vehicle, detective Guzman observed Gonzalez-Rosario and Figuereo-

Rodriguez sitting in the front seats and staring at      "a clear plastic baggie




1
  The searches were to be conducted pursuant to search warrants obtained by
the Perth Amboy police department. There was no evidence presented at trial
concerning the search warrants.
                                                                          A-3722-17T4
                                        5
containing a white powdery substance believed to be cocaine" that sat on the

center console between them.

       Detective Guzman shined his flashlight in the car and startled defendants

who tried to hide the plastic bag. Detective Guzman saw Figuereo-Rodriguez

try "to conceal the clear plastic knotted baggie with his left elbow" by moving

the bag over and "obscuring the bag from [detective Guzman's] view." When

detective Guzman identified himself as a police officer and told Gonzalez-

Rosario to unlock the door, Gonzalez-Rosario "grabbed the bag and attempted

to stuff it down his pants."

       Once defendants were removed from the vehicle, detective Guzman

recovered the plastic bag, $900 in cash, a cellphone, and keys to the Gordon

Street apartment from Gonzalez-Rosario.       During his search of Figuereo-

Rodriguez, detective Guzman recovered $3400 in cash. The white powder in

the plastic bag was later tested and determined to be more than one-half ounce

of cocaine.2

       A search of the vehicle revealed three additional cell phones. Detective

Guzman also found a "baggie with some residue on it," which he testified was

"common packaging material for narcotics purposes, for the narcotics trade."


2
    The baggie contained 19.71 grams of cocaine.
                                                                        A-3722-17T4
                                       6
        Detective Guzman used Gonzalez-Rosario's keys to first enter the

apartment building and then Gonzalez-Rosario's apartment at the Gordon Street

address. The one-room apartment was approximately twelve by ten feet and

included a closet.    In the closet, detective Guzman found a large, twelve-ton

kilo press that appeared to be covered with cocaine residue and had a portable

lamp on it. Detective Guzman described the press as "a monstrous device" that

was so large it had to be disassembled to be removed from Gonzalez-Rosario's

room.

        Another officer found a black duffel bag near the closet that contained

three bottles of inositol powder—one empty, one nearly empty, and one full and

unopened—numerous clear plastic baggies, two two-way radios, a sifter, and

numerous "cut Ziploc baggies." A shoe containing $1000 in cash was also

found.

        Under the bed, officers found a digital scale with a "white powdery residue

on it," and a bag containing a "white powdery substance," which laboratory tests

established was approximately thirty-four grams of cocaine.

        Detective Guzman explained that inositol powder is "a common cutting

agent utilized to cut cocaine, specifically." He further explained a "cutting

agent" is used in the narcotics trade to increase profits by diluting the drug and


                                                                           A-3722-17T4
                                         7
increasing the weight of the newly diluted drug. Detective Guzman testified it

is legal to purchase inositol powder, which is generally sold as a nutritional

supplement, but the detectives seized it because "it's commonly a tool or

resource utilized in the narcotics trade . . . as a cutting agent." Detective Guzman

also explained plastic baggies are commonly "utilized as packaging material,"

and two-way radios are used to communicate when the CDS distributors do not

want their calls intercepted by law enforcement. Detective Guzman testified a

sifter is used "to dilute the product" by "introduc[ing] the cutting agents onto

it." He observed the sifter found had "heavy residue on it."

      Detective Guzman further testified about the "kilo press." He described

it as standing, fully assembled, in the closet, and he stated the metal on it "was

pretty much covered in a heavy white powdered residue," which he suspected

was cocaine but acknowledged was never tested.

      The State's expert witness, detective Joseph Celentano, testified cocaine

comes "in a hard-pressed brick" and is broken down using a cutting agent such

as inositol. According to detective Celentano a cocaine user usually buys "gram

bags" of cocaine, which individually cost between $50 and $70. The cocaine is

packaged in clear or light-colored Ziploc baggies, and a scale is used to weigh

the bags before they are sold on the street. Detective Celentano further testified


                                                                            A-3722-17T4
                                         8
that other "tools" of the drug trade include untraceable cell phones; two-way

radios to avoid wiretaps; and cash in varying denominations, "consistent with

whatever they're selling." He also described the use of a kilo press in the

packaging and repackaging of cocaine before and after the cocaine has been

diluted by a cutting agent.

      The jury convicted defendants on all charges in the indictment. Following

the merger of offenses, the court sentenced Gonzalez-Rosario to fifteen years

with a five-year period of parole ineligibility on the first-degree maintaining and

operating a CDS production facility, N.J.S.A. 2C:35-4, offense charged in count

five, and a consecutive four-year sentence for his conviction for financial

facilitation of criminal activity, N.J.S.A. 2C:21-25(a), under count nine. 3

      The court sentenced Figuereo-Rodriguez to an aggregate ten-year

sentence with a three-year period of parole ineligibility. The court imposed a

six-year sentence with a three-year period of parole ineligibility for second-



3
  The court also merged counts one, two, six, and seven with count three, which
charged second-degree possession of CDS with intent to distribute, and it
imposed a seven-year term on count three concurrent to the sentence on count
five. The court merged count eight with count four, which charged third-degree
possession of CDS with intent to distribute within 1000 feet of school property,
and it imposed a five-year sentence with a three-year period of parole
ineligibility concurrent to the sentences imposed under counts three and five.


                                                                           A-3722-17T4
                                        9
degree possession with intent to distribute cocaine, N.J.S.A. 2C:35-5(a)(1) and

N.J.S.A. 2C:35-5(b)(3), under count three, and a consecutive four-year sentence

for third-degree financial facilitation of criminal activity, N.J.S.A. 2C:21-25(a),

under count nine.4

      Defendants appealed from their convictions and sentences. They present

the following arguments for our consideration.

      Figuereo-Rodriguez argues:

            POINT I

            THE DENIAL OF [FIGUEREO-RODRIGUEZ'S]
            REQUEST FOR A "MERE PRESENCE" JURY
            CHARGE WAS REVERSIBLE ERROR THAT
            DENIED [HIM] A FAIR TRIAL[.]

            POINT II

            THE TRIAL JUDGE ERRED IN DENYING THE
            MOTION FOR A JUDGMENT OF ACQUITTAL AS
            TO ALL THE COUNTS BECAUSE THE STATE
            FAILED   TO     ESTABLISH     [FIGUEREO-
            RODRIGUEZ'S] GUILT BEYOND A REASONABLE
            DOUBT[.]

            A. THE TRIAL COURT ERRED WHEN IT DENIED
            JUDGMENT OF ACQUITTAL AS TO COUNT ONE

4
  The court also imposed a concurrent five-year custodial term and three-year
period of parole ineligibility on Figuereo-Rodriguez's conviction for third-
degree possession of cocaine with intent to distribute within 1000 feet of school
property under count four. The court merged Figuereo-Rodriguez's other
convictions with those for which he was sentenced.
                                                                           A-3722-17T4
                                       10
     OF THE CONSPIRACY BECAUSE THE STATE
     FAILED TO PROVE THE AGREEMENT ELEMENT
     OF CONSPIRACY BEYOND A REASONABLE
     DOUBT[.]

     B. THE TRIAL COURT ERRED WHEN IT DENIED
     JUDGMENT OF ACQUITTAL AS TO THE
     POSSESSION    COUNTS  AS   THERE   WAS
     INSUFFICIENT EVIDENCE TO WARRANT A
     CONVICTION[.]

     C. [THE] COURT ERRED WHEN IT DENIED
     JUDGMENT OF ACQUITTAL AS TO COUNT NINE
     – FINANCIAL FACILITATION OF CRIMINAL
     ACTIVITY BECAUSE THERE WAS NO ACTUAL
     EVIDENCE OF THE PROPERTY AND THE STATE
     DID NOT SUBMIT ANY EVIDENCE OR
     TESTIMONY THAT THE PROPERTY WAS
     DERIVED FROM CRIMINAL ACTIVITY[.]

     POINT III

     THE SENTENCE IS EXCESSIVE AND SHOULD BE
     REDUCED BECAUSE THE JUDGE DID NOT
     PROPERLY   APPLY    AND    WEIGH   THE
     AGGRAVATING AND MITIGATING FACTORS[.]

Gonzalez-Rosario argues:

     POINT I

     THE TRIAL COURT'S FAILURE TO PROPERLY
     CHARGE THE JURY UNDER N.J.S.A. 2C:35-4 WAS
     PLAIN ERROR AND DEPRIVED [GONZALEZ-
     ROSARIO] OF A FAIR TRIAL.




                                                  A-3722-17T4
                           11
            POINT II

            BECAUSE GONZALEZ-ROSARIO IS A FIRST-
            TIME OFFENDER, AND BECAUSE HE WAS NOT
            AN UPPER-ECHELON DRUG DEALER, HIS
            AGGREGATE SENTENCE OF NINETEEN YEARS
            IS EXCESSIVE, UNDULY PUNITIVE, AND MUST
            BE REDUCED.

      We first address defendants' claims of alleged trial errors, and then their

excessive sentence arguments.

                                        II.

                                        A.

      Figuereo-Rodriguez claims the court deprived him of a fair trial by

denying his request to include a "mere presence" charge in the final jury

instructions. He argues the charge was required to inform the jury that his mere

presence in the vehicle where the baggie containing more than a half-ounce of

cocaine was found could not support a conviction for any of the possessory CDS

offenses. The court rejected the request because it found the model criminal

jury charge defining possession did not include a mere presence charge, and

defense counsel did not provide the court with a proposed mere presence charge.

      Clear and correct jury instructions are fundamental to a fair trial, and

erroneous instructions in a criminal case are "poor candidates for rehabilitation

under the plain error theory." State v. Jordan, 147 N.J. 409, 422 (1997) (citations

                                                                           A-3722-17T4
                                       12
and internal quotations omitted). Proper jury instructions are essential to a fair

trial. A court must provide "a comprehensible explanation of the questions that

the jury must determine, including the law of the case applicable to the facts that

the jury may find." State v. Green, 86 N.J. 281, 287-88 (1981).

      A trial court's "[f]ailure to honor proper [jury charge] requests will

ordinarily be deemed prejudicial error when the subject matter is fundamental

and essential or is substantially material to the trial." Id. at 291. However, in

determining whether an alleged defect in a charge rises to the level of reversible

error, the alleged error must be "viewed in the totality of the entire charge, not

in isolation." State v. Chapland, 187 N.J. 275, 289 (2006); see also State v.

Figueroa, 190 N.J. 219, 246 (2007).

      The court correctly determined that at the time of trial, the model jury

instruction on possession did not include a mere presence charge. 5 See Model

Jury Charges (Criminal), "Possession" (N.J.S.A. 2C:2-1) (June 2014); see also

State v. Randolph, 228 N.J. 566, 591 (2017) (explaining the June 2014 model

jury charge on constructive possession did not include a mere presence charge).

"When a jury instruction follows the model jury charge, although not


5
  The model jury charge on possession was amended in June 2018, subsequent
to defendants' trial, to include a mere presence instruction. Model Jury Charges
(Criminal), "Possession" (N.J.S.A. 2C:2-1) (rev. June 11, 2018).
                                                                           A-3722-17T4
                                       13
determinative, 'it is a persuasive argument in favor of the charge as delivered.'"

State v. Whitaker, 402 N.J. Super. 495, 513-14 (App. Div. 2008) (quoting State

v. Angoy, 329 N.J. Super. 79, 84 (App. Div. 2000)); see also State v. R.B., 183
N.J. 308, 325 (2005) ("[I]nsofar as consistent with and modified to meet the

facts adduced at trial, model jury charges should be followed and read in their

entirety to the jury.").

      Defendant relies on Randolph, where the Court found that although the

mere presence instruction was not included in the model jury charge on

possession, "[n]o constraint barred the trial court from giving the" instruction

and "the better course would have been to give the [instruction] to disabuse the

jury of any possible notion that a conviction could be based solely on defendant's

[mere] presence." 228 N.J. at 592. The same conclusion is required here.

Defendants' trial followed the Court's decision in Randolph, and the trial court's

refusal to give the requested mere presence instruction simply because it was

not included in the model jury charge was in error. 6



6
   In Randolph, the Court remanded for a new hearing on the defendant's
suppression motion and explained that if the trial court determined the defendant
was entitled to a new trial based on the outcome of the suppression hearing, "the
'mere presence' [instruction] should be included in the instructions read to the
jury." Id. at 593.


                                                                          A-3722-17T4
                                       14
      The error does not, however, require a reversal of Figuereo-Rodriguez's

convictions because it was harmless. See R. 2:10-2. As the Court explained in

Randolph, it is harmless error to fail to give a mere presence instruction where

"[t]he charge, as a whole, sufficiently informed the jury – without using the

words 'mere presence' – that defendant's presence . . . standing alone, would be

insufficient to establish guilt." Id. at 592.

      Here, the court's charge on possession explained that defendants could not

be found guilty of the possessory offenses unless they had "conscious, knowing

possession, either actual or constructive" of the baggie of cocaine observed on

the console of the vehicle and retrieved from Gonzalez-Rosario's pants.7 The

instruction further explained that to find defendants guilty, the State was

required to prove beyond a reasonable doubt they "had knowing, intentional

control of the cocaine accompanied by knowledge of its character."

      When viewed in its entirety, the court's charge on possession did not

permit the jury to find Figuereo-Rodriguez guilty based on his mere presence in

the vehicle. For that reason, the court's decision not to give the mere presence

charge was not "clearly capable of producing an unjust result," id. at 592


7
  The jury instruction referred to the baggie of cocaine as Exhibit S-1, which
was identified during the testimony as the baggie detective Guzman observed
on the vehicle's console and recovered from Gonzalez-Rosario's pants.
                                                                        A-3722-17T4
                                        15
(quoting R. 2:10-2); see also State v. Montesano, 298 N.J. Super. 597, 612-15

(App. Div. 1997) (finding jury charges on possession and constructive

possession when read in their entirety "left no room for doubt that 'mere

presence' was insufficient to bring about a finding of the necessary elements of

possession"), and does not require reversal of Figuereo-Rodriguez's convictions.

                                        B.

      Figuereo-Rodriguez also claims the court erred by denying his motion for

acquittal after the presentation of the State's evidence as to count one, which

charged conspiracy to possess cocaine and to possess cocaine with intent to

distribute; counts two through four, which charged possessory CDS offenses;

and count nine, which charged financial facilitation of criminal activity.

Figuereo-Rodriguez argues the court erred by denying his motion because the

State failed to present sufficient evidence establishing the elements of the crimes

charged.

      We review a court's denial of a motion for a judgment of acquittal de novo,

"applying the same standard as the trial court." State v. Zembreski, 445 N.J.

Super. 412, 430 (App. Div. 2016). Under that standard, we "must determine

only whether, 'based on the entirety of the evidence and after giving the State

the benefit of all its favorable testimony and all the favorable inferences drawn


                                                                           A-3722-17T4
                                       16
from that testimony, a reasonably jury could find guilt beyond a reasonable

doubt.'" Ibid. (quoting State v. Williams, 218 N.J. 576, 594 (2014)); see also

State v. Reyes, 50 N.J. 454, 459 (1967) (stating this court views "the State's

evidence in its entirety, be that evidence direct or circumstantial").

      Under Rule 3:18-1, "the trial judge is not concerned with the worth, nature

or extent (beyond a scintilla) of the evidence, but only with its existence, viewed

most favorably to the State." State v. Muniz, 150 N.J. Super. 436, 440 (App.

Div. 1977). "If the evidence satisfies that standard, the motion must be denied."

State v. Spivey, 179 N.J. 229, 236 (2004).

      Figuereo-Rodriguez argues the court erred by denying his motion for a

judgment of acquittal on count one because there was no evidence he conspired

with Gonzalez-Rosario to commit any crime. Count one charged defendants

with conspiracy to commit the crimes of possession of cocaine or possession of

cocaine with intent to distribute. The cocaine at issue is that which was found

in the baggie containing more than a half-ounce of cocaine first observed in the

vehicle and then recovered from Gonzalez-Rosario's pants.

      A person is guilty of conspiracy with another person to commit a crime if

with the purpose of promoting or facilitating its commission he or she:

            (1) [a]grees with such other person . . . that they or one
            or more of them will engage in conduct which

                                                                           A-3722-17T4
                                       17
            constitutes such crime or an attempt or solicitation to
            commit such crime; or (2) [a]grees to aid such other
            person or persons in the planning or commission of
            such crime or an attempt or solicitation to commit such
            crime.

            [N.J.S.A. 2C:5-2(a)].

      "The essential elements of [a] . . . conspiracy case must be understood

with reference to its alleged criminal object." State v. Samuels, 189 N.J. 236,

246 (2007). Here, the State alleged defendants conspired to possess the cocaine

in the baggie first seen in the vehicle and to possess the cocaine with intent to

distribute. A person commits the crime of possession of cocaine when he or she

"knowingly or purposely . . . obtain[s] or . . . possess[es], either actually or

constructively" cocaine. N.J.S.A. 2C:35-10(a)(1). A person commits the crime

of possession of cocaine with intent to distribute if he or she "knowingly or

purposely . . . possess[es] or [has] under his [or her] control with intent to

manufacture, distribute or dispense" cocaine. N.J.S.A. 2C:35-5(a)(1).

      Accordingly, to prove the conspiracy charged in count one, the State was

required to establish that with the purpose of promoting or facilitating the crimes

of possession of cocaine or possession of cocaine with intent to distribute,

Figuereo-Rodriguez agreed with Gonzalez-Rosario to: engage in conduct

constituting either of those crimes or an attempt or solicitation to commit such


                                                                           A-3722-17T4
                                       18
crime; or aid Gonzalez-Rosario in the planning or commission of such crimes or

an attempt or solicitation to commit such crimes. N.J.S.A. 2C:5-2(a); N.J.S.A.

2C:35-10(a)(1); N.J.S.A. 2C:35-5(a)(1).

      The State is not required to present direct evidence to prove the existence

of a criminal agreement. "An implicit or tacit agreement may be inferred from

the facts and circumstances." State v. Kamienski, 254 N.J. Super. 75, 94 (App.

Div. 1992). Indeed, a criminal "conspiracy is rarely capable of proof through

direct evidence" and "is most frequently established by . . . circumstantial

evidence." State v. Graziani, 60 N.J. Super. 1, 13 (App. Div. 1959), aff'd o.b.,

31 N.J. 538 (1960).

      Here, the court correctly denied the motion for acquittal on the conspiracy

charge because there was evidence establishing Figuereo-Rodriguez and

Gonzalez-Rosario agreed to possess the over one-half ounce of cocaine in the

vehicle and to possess it with intent to distribute. The evidence supports a

reasonable inference they each had actual possession of the cocaine, see State v.

Brown, 80 N.J. 587, 597 (1979) (explaining actual possession requires

"intentional control and dominion, the ability to affect physically and care for

the item during a span of time, accompanied by knowledge of its character"), as

well as constructive possession of the cocaine, see State v. Morrison, 188 N.J.


                                                                         A-3722-17T4
                                      19
2, 14 (2006) ("[A] person has constructive possession of 'an object when,

although he lacks "physical or manual control,"' the circumstances permit a

reasonable inference that he has knowledge of its presence, and intends and has

the capacity to exercise physical control or dominion over it during a span of

time.'" (quoting Spivey, 179 N.J. at 237)). Defendants were found seated side-

by-side next to the baggie of cocaine, staring at it, and they each exercised

physical control over it when alerted to detective Guzman's presence. Their

hurried efforts to hide it from view bespeak their knowledge of the baggie's

illicit contents.

       Moreover, the expert's testimony established the quantity of cocaine was

inconsistent with personal use. The evidence further demonstrated Figuereo-

Rodriguez and Gonzalez-Rosario were observed in the vehicle earlier in the day

and arrived at Gordon Street together in the vehicle, which was found to contain

CDS packaging materials indicative of drug trafficking. Figuereo-Rodriguez

and Gonzalez-Rosario were each found in possession of significant amounts of

cash in various denominations, and the State's expert explained the role of cash

in various denominations in the drug trafficking business. In addition, Figuereo-

Rodriguez was in the company of, and shared possession of the cocaine with,

Gonzalez-Rosario, who the evidence showed maintained a CDS production


                                                                         A-3722-17T4
                                      20
facility. See State in Interest of J.R., 244 N.J. Super. 630, 635 (App. Div. 1990)

("An inference that a drug smuggler carrying a very large quantity of drugs

would travel with a knowledgeable companion, and not an 'innocent' passenger

or stranger, is not only reasonable, it is likely." (quoting State v. Palacio, 111
N.J. 543, 554 (1988))).

      The facts and circumstances established by the evidence support a

reasonable inference Figuereo-Rodriguez and Gonzalez-Rosario had an

agreement not only to possess the cocaine found in the vehicle but to do so with

the intent of distributing it. Viewing the State's evidence in its entirety and

drawing all favorable inferences from the facts presented, the court correctly

determined the evidence could reasonably support a finding of guilt beyond a

reasonable doubt and properly denied the motion for a judgment of acquittal on

the conspiracy charged in count one.

      Figuereo-Rodriguez also contends the court erred by denying his motion

for acquittal on counts two, three, and four, which alleged CDS possessory

offenses. He asserts there was insufficient evidence establishing that he actually

or constructively possessed the baggie of cocaine. The argument is without

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(2). We

note only that the court correctly denied the motion because, for the reasons


                                                                          A-3722-17T4
                                       21
already detailed, the "entirety of the evidence" and the favorable inferences that

may be drawn from the evidence permitted a reasonable jury to find defendant

guilty beyond a reasonable doubt of the possessory offenses charged in the

indictment. See Zembreski, 445 N.J. Super. at 430.

      Figuereo-Rodriguez also asserts the court erred by denying his motion for

an acquittal on count nine, which charged financial facilitation of criminal

activity under N.J.S.A. 2C:21-25(a). The statute provides that it is a crime to

"transport[] or possess[] property known or which a reasonable person would

believe to be derived from criminal activity." N.J.S.A. 2C:21-25(a); see also

Cannel, N.J. Criminal Code Annotated, cmt. on N.J.S.A. 2C:21-23 (2020)

(explaining N.J.S.A. 2C:21-25 "punishes any possession of property known to

be derived from criminal activity"). The State argues that the $3400 recovered

from Figuereo-Rodriguez was property he transported and possessed, and that

the evidence supports a reasonable inference it was derived from criminal

activity–drug trafficking. Figuereo-Rodriguez claims the court should have

granted his motion for acquittal on count nine because the State failed to present

any evidence the $3400 was derived from criminal activity. 8


8
  In support of his argument, Figuereo-Rodriguez in part relies on the fact that
the court initially indicated it was inclined to grant the motion. Because we


                                                                          A-3722-17T4
                                       22
      To be sure, the evidence established Figuereo-Rodriguez transported and

possessed property–$3400–because it was recovered directly from him after he

arrived in the vehicle at Gordon Street.       See N.J.S.A. 2C:21-24 (defining

"property" as "anything of value"). Thus, we must consider whether the entirety

of the evidence, giving the State the benefit of all reasonable inferences,

permitted a jury to find that Figuereo-Rodriguez knew the $3400 was derived

from criminal activity. 9 See generally Zembreski, 445 N.J. Super. at 430.

Property is derived from criminal activity when it is "directly or indirectly from,

maintained by or realized through" criminal activity. N.J.S.A. 2C:21-24.




conduct a de novo review of the court's denial of the motion for a judgment of
acquittal on count nine, the court's initial inclination is irrelevant to our
determination. In addition, the court's initial indication was accompanied by a
clearly stated caveat that the court required additional time to consider the
record. Based on its review of the record, the court subsequently denied the
motion, finding the State presented sufficient evidence to support the financial
facilitation offense charged under N.J.S.A. 2C:21-25(a).
9
  We do not find that portion of N.J.S.A. 2C:21-25(a), which provides a person
commits a crime by transporting or possessing property "which a reasonable
person would believe to be derived from criminal activity," is apposite here.
The State does not contend Figuereo-Rodriguez possessed $3400 "which a
reasonable person would [have] believe[d] to be derived from criminal activity."
The State instead asserts the evidence supports a reasonable inference Figuereo-
Rodriguez actually knew the cash was derived from criminal activity–his
participation in drug trafficking.
                                                                           A-3722-17T4
                                       23
      Viewing, as we must, the evidence in its entirety, we are convinced a

reasonable jury could properly conclude that the $3400 was derived either

directly or indirectly through criminal activity, and that Figuereo-Rodriguez

knew it. The evidence showed Figuereo-Rodriguez was in the company of, and

transported by, Gonzalez-Rosario during a significant portion of the day

immediately prior to their arrests. The evidence further showed, and the jury

determined, Gonzalez-Rosario maintained a CDS production facility, which

Gonzalez-Rosario entered prior to his return to the vehicle just before the arrests.

In addition, Figuereo-Rodriguez and Gonzalez-Rosario were found in

possession of more than a half-ounce of cocaine in the vehicle and CDS

packaging material indicative of drug trafficking, and the jury concluded they

possessed the cocaine with intent to distribute it. Defendants were also each in

possession of large sums of cash in various denominations, which the State's

expert testified were consistent with drug-trafficking. Last, N.J.S.A. 2C:21-26

permits an inference Figuereo-Rodriguez had knowledge the cash was derived

from criminal activity because the cash was "discovered in the absence of any

documentation or other indicia of legitimate origin or right to such property ."

      In sum, the totality of those circumstances permitted the reasonable

inference the $3400 recovered from Figuereo-Rodriguez was derived from


                                                                            A-3722-17T4
                                        24
criminal activity–drug trafficking–and that he knew it. The court did not err by

denying the motion for acquittal on count nine.

                                         C.

      Gonzalez-Rosario argues his conviction for maintaining a CDS

production facility under N.J.S.A. 2C:35-4 must be reversed because the court

failed to properly instruct the jury on the meaning of the terms "maintain" and

"continuity of use" in a manner consistent with the discussion of those terms in

State v. Kittrell, 145 N.J. 112, 122-23 (1996). He contends that, although he did

not object to the court's charge on the elements of the offense, the court should

have been alerted to the alleged issues with the charge because he moved for a

judgment of acquittal based on the claim the State failed to present evidence

sufficient to establish he either maintained a CDS production facility or that

there was a continuity of use of the alleged facility. 10

      "A claim of deficiency in a jury charge to which no objection is interposed

'will not be considered unless it qualifies as plain error . . . .'" R.B., 183 N.J.
308 at 321-22 (quoting State v. Hock, 54 N.J. 526, 538 (1969)). Plain error is

that which is "clearly capable of producing an unjust result." State v. Whitaker,


10
   Defendant does not challenge the court's denial of his motion for a judgment
of acquittal on the charge of maintaining a CDS production facility in violation
of N.J.S.A. 2C:35-4.
                                                                           A-3722-17T4
                                        25
200 N.J. 444, 465 (2009) (quoting R. 2:10-2). That said, we are mindful that

"[a]ppropriate and proper charges to a jury are essential for a fair trial. " Green,
86 N.J. at 287 (citing Gabriel v. Auf Der Heide-Aragona, Inc., 14 N.J. Super.
558, 563-64 (App. Div. 1951)). The trial court has an "independent duty . . . to

ensure that the jurors receive accurate instructions on the law as it pertains to

the facts and issues of each case, irrespective of the particular language

suggested by either party." State v. Reddish, 181 N.J. 553, 613 (2004) (citing

State v. Thompson, 59 N.J. 396, 411 (1971)).

      In applying the plain error standard to an erroneous jury instruction, we

examine the record to determine whether "[l]egal impropriety in the charge

prejudicially affect[ed] the substantial rights of the defendant and [was]

sufficiently grievous to justify notice by the reviewing court and to convince the

court that of itself the error possessed a clear capacity to bring about an unjust

result." State v. Camacho, 218 N.J. 533, 554 (2014) (quoting State v. Adams,

194 N.J. 186, 207 (2008)). The alleged error must be "viewed in the totality of

the entire charge, not in isolation," Chapland, 187 N.J. at 289, and the effect of

any error must be considered "in light 'of the overall strength of the State's

case,'" State v. Walker, 203 N.J. 73, 90 (2010) (quoting Chapland, 187 N.J. at

289). However, a defendant's attorney's failure to object to jury instructions


                                                                            A-3722-17T4
                                        26
"gives rise to a presumption that he did not view [the charge] as prejudicial to

his client's case." State v. McGraw, 129 N.J. 68, 80 (1992).

      If, upon reviewing the charge as a whole, the reviewing court finds that

prejudicial error did not occur, then the jury's verdict must stand. State v.

Coruzzi, 189 N.J. Super. 273, 312 (App. Div. 1983). "Under this standard, a

conviction will stand and 'the error will be disregarded unless a reasonable doubt

has been raised whether the jury came to a result that it otherwise might not have

reached.'" State v. Garrison, 228 N.J. 182, 202 (2017) (quoting State v. R.K.,

220 N.J. 444, 456 (2015)). Our Supreme Court has expressed greater reluctance

to reverse for plain error where the error alleged is merely an incomplete

instruction rather than an affirmative misstatement of the law. See State v.

Marrero, 148 N.J. 469, 496 (1997).

      Here, Gonzalez-Rosario argued for a judgment of acquittal on count five

based on his claim the State failed to present evidence of "continuity of use" or

"maintenance" of the alleged CDS facility.         However, having made that

argument, he did not later object to the jury instruction on the offense. The

failure to object to the charge following Gonzalez-Rosario's argument there was

insufficient evidence supporting the offense suggests he perceived only

evidentiary proofs as insufficient and did not find any error in the court's


                                                                          A-3722-17T4
                                       27
instructions on the law. In any event, his failure to object to the charge permits

the presumption Gonzalez-Rosario perceived no prejudice from the charge given

by the court. See State v. Smith, 212 N.J. 365, 407 (2012) (noting defense

counsel's failure to make timely objections indicated no perceived prejudice).

      Gonzalez-Rosario now argues the instruction was inadequate because it

did not properly define "maintain" and "continuity of use." In its instruction to

the jury, the court defined the elements of the offense based on an almost

verbatim recitation of the model jury charge. 11      See Model Jury Charges

(Criminal), "Maintaining or Operating a Controlled Dangerous Substance

Production Facility (N.J.S.A. 2C:35-4)" (rev. Dec. 11, 2000). In pertinent part,

the court instructed the jury the State was required to prove beyond a reasonable

doubt:

            (1) [t]hat [Gonzalez-Rosario] maintained or operated,
            or aided, promoted, financed or otherwise participated
            in the maintenance or operation of, a premises, place,
            or facility. To maintain means to carry on, to keep up,
            to continue. In order for the State to prove that the
            defendant maintained the premises, place or facility,
            there must be evidence of continuity in the use of the
            [Gordon Street apartment] to manufacture [cocaine].

            [Ibid.]


11
    Any of the court's minor departures from the language of the model jury
instruction for an N.J.S.A. 2C:35-4 offense are not at issue on appeal.
                                                                          A-3722-17T4
                                       28
      Gonzalez-Rosario argues the instruction provided by the trial court was

inadequate because it did not define the terms "maintain" and "continuity of use"

in accordance with the definition of those terms in Kittrell. We disagree. In

Kittrell, the Court explained the definition of "maintain" is to "carry on: keep

up: continue," 145 N.J. 122, and those definitions are expressly included in the

model jury charge the court provided to the jury.

      Gonzalez-Rosario also argues that Kittrell required that the court instruct

the jury the State was required to prove the facility was used more than once to

establish maintenance of a CDS production facility. He contends that by failing

to define what he characterizes as the ambiguous term "continuity of use," the

jury might have incorrectly determined he was guilty based on a finding the

facility was only used "continuously – meaning exclusively – for a single

purpose, namely a CDS manufacturing facility."

      We reject the argument because the State did not allege Gonzalez-Rosario

violated N.J.S.A. 2C:35-4 by simply using the facility exclusively for a single

purpose. The State alleged and argued the apartment was used continuously and

on more than one occasion as a CDS production facility and Gonzalez-Rosario




                                                                         A-3722-17T4
                                      29
intended to continue to use the apartment in the future as a CDS production

facility.12

       The State's case rested on the size, weight, and presence of the kilo press;

the substantial amount of residue found on the press; the presence of other drug

manufacturing and packaging paraphernalia in the apartment; and the empty,

partially empty, and full bottles of the cutting agent, inositol powder. The State

argued the bottles of cutting agent constituted the past, present, and future use

of Gonzalez-Rosario's CDS manufacturing facility because they proved past use,

present use, and the intended future use of the facility to cut and repackage

cocaine. Thus, both the State's evidence and argument supported only a single

claim of maintenance of a CDS production facility–that the apartment was used


12
   Gonzalez-Rosario's argument is also founded on a misreading of the Court's
decision in Kittrell. As noted, in Kittrell the Court defined the maintenance of
a CDS production facility as including the carrying on, keeping up, or continuing
of the facility. 145 N.J. at 122. Consistent with the plain meaning of those
terms, the Court explained N.J.S.A. 2C:35-4 requires proof of continuity of use
of the facility for CDS production. Ibid. The Court did not require proof of use
of the facility on separate occasions to establish proof of continuity of use in
each case, but instead noted that, under the circumstances presented in that case,
continuity of use could be shown by use of the facility "on more than one
occasion as a manufacturing facility." Ibid. Thus, use of a facility on separate
occasions may establish the continuity of use essential to proving maintenance
of the facility under N.J.S.A. 2C:35-4, but such proof is not required. Contrary
to Gonzalez-Rosario's claim, proof of an ongoing, uninterrupted, and continuous
use of a facility to manufacture CDS also constitutes the commission of a crime
under N.J.S.A. 2C:35-4.
                                                                           A-3722-17T4
                                       30
on more than one occasion to manufacture CDS. The court's instruction to the

jury on the elements of N.J.S.A. 2C:35-4 accurately described the elements of

the offense, as supported by the evidence, in plain and unambiguous language

consistent with the Court's holding in Kittrell.

      In Kittrell, the Court noted "[f]ederal courts have construed the

corresponding federal statute, which makes it unlawful to 'open or maintain' a

place for drug manufacturing to . . . not cover an isolated use of a facility for

that purpose," id. at 141 (citations omitted). The Court also found that under

N.J.S.A. 2C:35-4, a "single act of repackaging . . . drugs" does not constitute

maintenance of a CDS production facility. Id. at 142. In a footnote to the model

jury instruction, it is suggested that where it is alleged "the defendant was

apprehended the first time [he or she] operated a manufacturing facility, the jury

should be instructed that to convict . . . , there must be evidence . . . the

defendant intended to operate the manufacturing facility on more than one

occasion." See Model Jury Charges (Criminal), "Maintaining or Operating a

Controlled Dangerous Substance Production Facility (N.J.S.A. 2C:35-4)" (rev.

Dec. 11, 2000).

      Here, the suggested additional instruction was unnecessary because the

State did not allege Gonzalez-Rosario was apprehended the first time he


                                                                          A-3722-17T4
                                       31
operated the facility, and the State alleged and presented evidence he used the

facility on multiple occasions and he intended to continue to use the facility to

repackage cocaine.     Indeed, the indictment charged Gonzalez-Rosario with

maintaining a CDS production facility between January 1, 2015, and February

13, 2015, and the jury found beyond a reasonable doubt he maintained the

facility between those dates.

      We reject Gonzalez-Rosario's claim the instruction is unduly vague

because it does not define the term "continuity of use." The term is employed

to clarify what is required to "maintain" a CDS production facility under

N.J.S.A. 2C:35-4, and, as noted, the instruction provided requires that the State

prove a facility is "kept up" or "continued." Proof of a single use of a facility

does not satisfy those requirements, and the term "continuity of use" merely

emphasizes and reinforces those requirements. We consider the charge in its

entirety, and, in our view, it "provided sufficient guidance such that the jury did

not need further clarification of . . . commonly used word[s]," State v. Gaikwad,

349 N.J. Super. 62, 76 (App. Div. 2002). The court's instruction was in accord

with the Court's decision in Kittrell, and Gonzalez-Rosario otherwise makes no

showing the instruction was clearly capable of producing an unjust result. See

R. 2:10-2.


                                                                           A-3722-17T4
                                       32
                                      III.

      Defendants also claim the court erred in its imposition of their respective

sentences.   Prior to addressing defendants' arguments, we summarize the

principles applicable to our review of a court's sentencing determinations.

      Our "review of a . . . court's imposition of sentence is guided by an abuse

of discretion standard." State v. Jones, 232 N.J. 308, 318 (2018). We are bound

to uphold the court's sentence unless "(1) the sentencing guidelines were

violated; (2) the aggravating and mitigating factors found . . . were not based

upon competent and credible evidence . . . ; or (3) 'the application of the

guidelines . . . makes the sentence clearly unreasonable so as to shock the

judicial conscience.'" State v. Fuentes, 217 N.J. 57, 70 (2014) (quoting State v.

Roth, 95 N.J. 334, 364-65 (1984)).

      A sentencing court must determine which, if any, aggravating and

mitigating factors apply, and weigh the factors found applicable. Id. at 72–73;

see also N.J.S.A. 2C:44–1. Once the court has weighed the applicable factors,

it "may impose a term within the permissible range for the offense." State v.

Bieniek, 200 N.J. 601, 608 (2010). "At the time sentence is imposed the judge

[must] state reasons for imposing such sentence . . . [and] the factual basis

supporting a finding of particular aggravating or mitigating factors affecting


                                                                         A-3722-17T4
                                      33
sentence . . . ." R. 3:21–4(g). We must "affirm a sentence, even if [we] would

have arrived at a different result, as long as the trial court properly identifies and

balances aggravating and mitigating factors that are supported by competent

credible evidence in the record." State v. O'Donnell, 117 N.J. 210, 215 (1989)

(citing State v. Jarbath, 114 N.J. 394, 400-01 (1989); Roth, 95 N.J. at 364-65).

                                         A.

      Figuereo-Rodriguez argues his aggregate ten-year sentence is excessive

and the court erred in its finding and weighing of the aggravating and mitigating

factors. As noted, the court imposed a six-year sentence with a three-year period

of parole ineligibility on Figuereo-Rodriguez's conviction for second-degree

possession with intent to distribute CDS, and a consecutive four-year sentence

on his conviction for third-degree financial facilitation of criminal activity.

Figuereo-Rodriguez does not challenge the court's imposition of consecutive

sentences, and the consecutive sentence imposed for his financial facilitation

conviction is mandatory. N.J.S.A. 2C:21-27(c).

      Figuereo-Rodriguez's principal claim is the court erred by failing to find

mitigating factor seven, that he has "no history of delinquency or criminal

activity or has led a law-abiding life for a substantial period of time before the

commission of the present offenses." N.J.S.A. 2C:44-1(b)(7). His presentence


                                                                              A-3722-17T4
                                         34
investigation report shows he had a municipal court conviction, four motor

vehicle offense related bench warrants, and federal immigration removal

proceedings prior to his commission of the present offenses. 13          Although

Figuereo-Rodriguez had no prior criminal convictions, his record supports the

court's determination he had not led a law-abiding life prior to his commission

of the present offenses. See State v. Buckner, 437 N.J. Super. 8, 38 (App. Div.

2014), aff'd on other grounds, 223 N.J. 1 (2015) (rejecting the defendant's claim

his prior municipal court convictions, arrests, and a ten-year-old bench warrant

did not support a finding of mitigating factor seven). Thus, the court did not err

by rejecting Figuereo-Rodriguez's request that it find mitigating factor seven.

      The court's findings of aggravating factors three and nine are amply

supported by the record, as is the court's determination the aggravating factors

substantially outweigh the non-existent mitigating factors. Figuereo-Rodriguez

does not argue otherwise. The court's finding and weighing of the aggravating



13
    The court also noted Figuereo-Rodriguez had federal drug charges pending
against him at the time of his sentencing. It is unclear if those charges pertained
to crimes or offenses allegedly committed "before the commission of the present
offenses," N.J.S.A. 2C:44-1(b)(7), but even if they allegedly occurred after the
commission of the present offenses and therefore could not be properly
considered in determining application of mitigating factor seven, Figuereo -
Rodriguez's other record independently supports the court's decision not to find
mitigating factor seven.
                                                                           A-3722-17T4
                                       35
and mitigating factors supported imposition of sentences in the upper ranges for

the second- and third-degree offenses for which Figuereo-Rodriguez was

convicted. See State v. Natale, 184 N.J. 458, 488 (2005) (explaining that "when

the aggravating factors preponderate, sentences will tend toward the higher end

of the range"). The court, however, imposed a six-year sentence, which is near

the bottom of the range for his conviction of the second-degree offense, and a

mid-range four-year sentence for his conviction of the third-degree offenses, see

N.J.S.A. 2C:43-6(a)(2) and (3) (defining the sentencing ranges for second- and

third-degree offenses).     We find no abuse of the court's discretion in its

imposition of the sentences; the sentences do not shock our judicial conscience;

and we otherwise discern no basis to reverse the sentences. See State v. Bolvito,

217 N.J. 221, 228 (2014).

                                       B.

      Gonzalez-Rosario received an aggregate nineteen-year sentence, but

challenges only the fifteen-year sentence the court imposed for his conviction

for first-degree maintaining a CDS production facility. He contends the fifteen-

year term is excessive because he is a first-time offender, he was not an "upper

echelon drug dealer," and the court's focus in sentencing "should have been on

the crime, not on the offender." He also argues the court erred in considering


                                                                         A-3722-17T4
                                      36
his arrest and conviction for federal drug-related charges after he was arrested

for the present offenses. We are not persuaded.

      The evidence supports the court's finding of aggravating factors three, the

risk that defendant would commit another offense, N.J.S.A. 2C:44-1(a)(3); and

nine, the need to deter the defendant and others from violating the law, N.J.S.A.

2C:44-1(a)(9). The court also found mitigating factor seven, Gonzalez-Rosario

had no history of prior delinquency or criminal activity when he committed the

present offenses. See N.J.S.A. 2C:44-1(b)(7). The court further determined the

aggravating factors substantially outweighed the mitigating factors.

      We reject Gonzalez-Rosario's claim the court should not have considered

his arrest and conviction of a federal drug charge subsequent to his arrest on the

present offenses in its findings of aggravating factors three and nine. 14 The

record shows Gonzalez-Rosario committed a federal CDS-related offense

following his arrest on the very serious CDS-related charges for which he was

tried and convicted here. Gonzalez-Rosario apparently learned little from his


14
   The presentence investigation report reflects that on June 30, 2017, Gonzalez-
Rosario was convicted of distribution of CDS in federal court. During the
sentencing proceeding on the present charges, defense counsel acknowledged
defendant had been charged and convicted in federal court of a drug related
offense and, in his brief on appeal, Gonzalez-Rosario admits he pleaded "guilty
to a federal charge." The record is otherwise bereft of details concerning the
circumstances supporting the arrest and conviction on the federal charge.
                                                                          A-3722-17T4
                                       37
arrest and the pendency of the state court charges against him, and his arrest, the

pendency of the charges, and the substantial custodial sentence he faced did not

dissuade him from committing another CDS related offense. Those facts support

the court's determination there is a risk Gonzalez-Rosario will commit another

offense and that there is a specific need to deter him, and others, from

committing crimes in the future. Indeed, in his merits brief, Gonzalez-Rosario

acknowledges the court "was entitled to consider that [his] subsequent offense

suggested he might reoffend."

      Gonzalez-Rosario also argues his fifteen-year sentence for violating

N.J.S.A. 2C:35-4 is excessive because he did not commit "one of the most

serious offenses in [the] class" of offenses prohibited under the statute. N.J.S.A.

2C:35-4.   He contends the most serious offense prohibited under N.J.S.A.

2C:35-4 is the actual production of CDS, and he asserts that a defendant who

"packag[es] and repack[s] . . . illicit substances, as was the case here" should not

be punished as severely as a defendant who manufactures CDS.

      In Kittrell, the Court explained N.J.S.A. 2C:35-4 "criminalize[s] the

production, for distribution, of [CDS] in any premises," and "the definition of

'manufacturing,' N.J.S.A. 2C:35-2, includes the 'packaging or replacing' of

CDS." 145 N.J. at 125-26. Defendant relies on Justice Stein's dissenting


                                                                            A-3722-17T4
                                        38
opinion in which he opined that the majority's interpretation of N.J.S.A. 2C:35-

4 would incorrectly "subject innumerable drug dealers to prosecutions for

maintaining and operating a drug production facility if they repackage their

products for resale more than one time in the same place." Id. at 140.

      Following the Court's decision in Kittrell, the Legislature amended

N.J.S.A. 2C:35-2 on ten occasions without deleting "packaging and

repackaging" of CDS as a prohibited form of "[m]anufacture" under the statute.15

Similarly, N.J.S.A. 2C:35-4 has been amended on three occasions without any

modification of the prohibited types of "manufacture."16         In other words,

although it has amended the statutes on numerous occasions since Kittrell was

decided, the Legislature's "continued use of the same language" and "failure to

amend the" language making packaging and repackaging of CDS a form of

prohibited manufacture is evidence the Kittrell Court's interpretation of the

statutes "is in accordance with the legislative intent. The persuasive effect of

such legislative inaction is increased where the statute has been amended after


15
   The post-Kittrell amendments to N.J.S.A. 2C:35-2 are as follows: L. 1997, c.
186; L. 1999, c. 90, § 1; L. 1999, c. 186; L. 1999, c. 376, § 1; L. 2005, c. 205, §
1; L. 2011, c. 120; L. 2012, c. 17, § 2; L. 2013, c. 35; L. 2018, c. 139, § 6; L.
2019, c. 238, §10.
16
  The post-Kittrell amendments to N.J.S.A. 2C:35-4 are as follows: L. 1997, c.
44; L. 1997, c. 186, and L. 199, c. 133, § 2.
                                                                           A-3722-17T4
                                       39
a judicial construction without any change in the language so interpreted."

North Jersey Media Grp., Inc. v. Twp. of Lyndhurst, 441 N.J. Super. 70, 96

(App. Div. 2015) (quoting Lemke v. Bailey, 41 N.J. 295, 301 (1963)), aff'd in

part and rev'd in part on other grounds, 229 N.J. 541 (2017).

      We are bound by the Court's long-standing interpretation of N.J.S.A.

2C:35-2 and -4 as expressed in Kittrell. See Liberty Mut. Ins. v. Rodriguez, 458
N.J. Super. 515, 521 (App. Div. 2019) ("Because we are an intermediate

appellate court, we are bound to follow the law as it has been expressed

by . . . our Supreme Court." (quoting Lake Valley Assocs., LLC v. Twp. of

Pemberton, 411 N.J. Super. 501, 507 (App. Div. 2010))). That interpretation

undermines Gonzalez-Rosario's claim the packaging and repackaging of cocaine

he undertook in his apartment is in some fashion a lesser offense than the other

forms of manufacture of CDS prohibited under N.J.S.A. 2C:35-2 and -4.

      The Legislature did not differentiate among the many forms of CDS

manufacture prohibited by the statutes. Instead, it determined each constitutes

a first-degree crime, N.J.S.A. 2C:35-4, and that the sentencing range for the

first-degree crime defendant committed is between ten and twenty years,

N.J.S.A. 2C:43-6(a)(1). The court's imposition of a sentence within that range

must be founded on its weighing of the aggravating and mitigating factors. State


                                                                        A-3722-17T4
                                      40
v. Case, 220 N.J. 49, 64-65 (2014). Here, as noted, the court's finding and

weighing of the aggravating and mitigating factors is supported by the record,

and we discern no basis to conclude the imposition of the fifteen -year sentence

for defendant's conviction of the first-degree offense violated applicable

sentencing principles or resulted in a sentence that shocks the judicial

conscience. We therefore discern no basis to reverse the sentence imposed.

      To the extent we have not expressly addressed any of defendants'

respective arguments, they are without sufficient merit to warrant discussion in

a written opinion. R. 2:11-3(e)(2).

      Affirmed as to A-3722-17. Affirmed as to A-4018-17.




                                                                        A-3722-17T4
                                      41